          Case 1:21-cv-00711-JPW Document 3 Filed 04/21/21 Page 1 of 2




                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

LISA MORGAN, Surviving Co-
Executrix and Co-Trustee Under
the Last Will of Robert M. Mumma,
Deceased,

              Plaintiff,                 CIVIL ACTION NO. 1:21-cv-00711

              v.                         (SAPORITO, M.J.)

ROBERT M. MUMMA, II,

              Defendant.

                                   ORDER

     AND NOW, this 20th day of April, 2021, in accordance with the

accompanying Memorandum, IT IS HEREBY ORDERED THAT:

     1.      The removing defendant shall file an amended notice of

removal within fourteen (14) days after entry of this order, which shall

clearly and unequivocally identify the particular state court case he seeks

to remove to federal court;

     2.      Together with the amended notice of removal, the removing

defendant shall file a copy of all process, pleadings, and orders served

upon him in the removed state court action, including the initial praecipe

or writ with which the plaintiff commenced the removed state court
          Case 1:21-cv-00711-JPW Document 3 Filed 04/21/21 Page 2 of 2




action; and

     3.       The clerk shall mail a copy of this order to the plaintiff’s

counsel of record in the various state court cases between these parties:

George B. Faller, Jr., Esq., Martson Law Offices, 10 E. High Street,

Carlisle, PA 17013.




                                           s/Joseph F. Saporito, Jr.
                                           JOSEPH F. SAPORITO, JR.
                                           United States Magistrate Judge




                                     -2-
